Citation Nr: 9902481	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-17 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for malaria.

3.  Entitlement to a total rating based upon individual 
unemployabilty due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Sam L. Raptis, Attorney


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel 


REMAND

This appeal arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The veteran had active duty from May 1943 to April 
1945.  

During the pendency of his claim, the veteran requested a 
Travel Board hearing before a member of the Board of Veterans 
Appeals in timely fashion.  That hearing was scheduled for 
August 5, 1998, and the veteran was informed of the scheduled 
hearing by letter dated July 8, 1998, with notation that his 
attorney was sent a copy of the notice at his address of 
record.  

Although the veteran failed to report, a written request from 
counsel by certified mail to reschedule the hearing was 
received by the RO on July 24, 1998.  Counsel averred that 
the veteran had only received the notice on July 20, 1998, 
copies of the letter show post mark as late as July 18, and 
counsel had not received a copy of the notice.  Counsel 
stated that other business matters prevented him from being 
present on August 5 for the Travel Board hearing and he 
requested a continuance.  This request was not made part of 
the claims folder prior to the scheduled hearing and was 
forwarded to the Board to be associated with the file after 
the scheduled hearing inasmuch as the case was recertified 
for appeal and returned to the Board.  

Pursuant to 38 C.F.R. § 20.704 (1998), a hearing will be 
rescheduled for the next available Travel Board where good 
cause is shown to reschedule a hearing date.  Good cause is 
demonstrated and is timely with consideration of the 
representatives explanation.  Accordingly, the case is 
REMANDED to the RO for the following action:

The veteran and his attorney should be 
scheduled for a travel board hearing 
before a member of the Board at the RO at 
the earliest possible opportunity based 
on the request to reschedule the hearing.


Thereafter, the case should be processed in accordance with 
the usual procedures.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
